               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

JOSEPH EVERSON,                  )
                                 )
     Plaintiff,                  )
                                 )
v.                               )
                                 )      No. 18-cv-02517-TMP
NANCY A. BERRYHILL, Acting       )
Commissioner of Social           )
Security,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

     Before the court is plaintiff Joseph Everson’s appeal from a

final   decision    of    the    Commissioner      of   Social   Security

(“Commissioner”) denying his application for disability insurance

benefits under Title II of the Social Security Act (“Act”), 42

U.S.C. §§ 401 et seq.    (ECF No. 1.)    After the parties consented to

the jurisdiction of the United States magistrate judge, pursuant to

28 U.S.C. § 636(c), this case was referred to the undersigned.

(ECF No. 10.)      For the following reasons, the Commissioner’s

decision is affirmed.

                         I.     FINDINGS OF FACT

     Everson applied for disability benefits under Title II of the

Act on December 6, 2016, with an alleged onset date of April 14,
2013. 1    (R. 224.)      The Social Security Administration (“SSA”)

denied Everson's application initially and upon reconsideration.

(R. 134, 140.)    At Everson’s request, a hearing was held before an

Administrative Law Judge (“ALJ”) on February 20, 2018.            On March

5, 2018, the ALJ issued a decision denying Everson's request for

benefits after finding that he was not under a disability because

he retained the residual functional capacity (“RFC”) to perform

jobs that exist in significant numbers in the national economy.

(R.   16-30.)   In his decision, the ALJ found that Everson has these

severe     impairments:     “headaches,    hypertension,       history   of

degenerative disc disease, history of degenerative joint disease,

posttraumatic    stress     disorder,     depression,    and    adjustment

disorder.”    (R. 18.)    Next, the ALJ found that Everson did not have

an impairment or combination of impairments listed in or medically

equal to one of the listed impairments contained within 20 C.F.R.

Part 404, Subpart P, Appendix 1.        (R. 19.)   The ALJ then concluded

that Everson has the RFC:

      to perform medium work as defined in 20 C.F.R.
      404.1567(c) except he can climb ladders, ropes, and
      scaffolds occasionally. He can climb ramps and stairs
      frequently, and he can balance, stoop, crouch, kneel, and
      crawl occasionally. Claimant cannot work at very loud
      noise intensity levels as defined by the Selected

1Everson previously applied for disability benefits on September 8,
2015, with an alleged onset date of April 15, 2013. (R. 76.) In
an August 31, 2016 decision, and ALJ denied that claim. (R. 76-
85.) The Appeals Council upheld the ALJ’s decision on November 11,
2016. (R. 16.) Since a final adjudication concluded Everson was
not disabled from April 2013 until November 11, 2016, Everson’s
earliest possible onset date is November 12, 2016.
                                -2-
        Characteristics of Occupations. He can have frequent
        interaction with supervisors and coworkers, but he should
        have no interaction with the general public.

(R. 22.)

        At step four, the ALJ concluded that Everson was unable to

perform any past relevant work.            (R. 28.)    The ALJ’s analysis

advanced to step five where he stated that:

        considering   the  claimant’s   age,   education,  work
        experience, and residual functional capacity, there are
        jobs that exist in significant numbers in the national
        economy that the claimant can perform.

(R. 29.)      Accordingly, the ALJ concluded that Everson was not

disabled and was therefore not entitled to disability benefits

under Title II of the Act.        On May 25, 2018, the Appeals Council

denied Everson’s request for review, making the ALJ’s decision the

final decision of the Commissioner.          (R. 2.)    Everson filed the

instant action on July 26, 2018, seeking review of the ALJ’s

decision.      (ECF No. 1.)       In his appeal, Everson raises two

arguments.      Everson    initially   argues   that   the    ALJ   erred   by

inadequately analyzing Everson’s VA disability rating.           (ECF No. 12

at 13-16.)     Next, he argues that the ALJ’s decision to assign Dr.

Bruce     Randolph’s   opinion    little    weight    was    unsupported    by

substantial evidence.      (Id. at 16-19.)

                          II.   CONCLUSIONS OF LAW

A.      Standard of Review

        Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a
                             -3-
hearing to which he or she was a party.                    “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”           42 U.S.C. § 405(g).            Judicial review of

the    Commissioner’s      decision      is     limited     to    whether   there       is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than    a   preponderance,       and    is    “such      relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

Commissioner’s        decision,     however,      the    court    must   affirm    that

decision and “may not even inquire whether the record could support

                                          -4-
a decision the other way.”     Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).      Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.    Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).     Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful   activity   by   reason   of   any   medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”         42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
                               -5-
       whether a specific job vacancy exists for him, or whether
       he would be hired if he applied for work. For purposes
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears      the    ultimate    burden   of

establishing an entitlement to benefits.            Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).              The initial burden is

on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner   to    demonstrate      the    existence    of    available

employment     compatible     with     the    claimant’s       disability      and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                 First, the

claimant must not be engaged in substantial gainful activity.                  See

20 C.F.R. §§ 404.1520(b) & 416.920(b).             Second, a finding must be

made that the claimant suffers from a severe impairment.               20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).               In the third step, the

ALJ determines whether the impairment meets or equals the severity

                                       -6-
criteria set forth in the Listing of Impairments contained in the

Social    Security     Regulations.     See    20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526.       If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.               On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.        See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).    If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the     national     economy.        See    20    C.F.R.   §§

404.1520(a)(4)(v),       404.1520(g)(1),      416.960(c)(1)-(2).      Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.             20 C.F.R. §

404.1520(a)(4).

C.    Whether the ALJ Erred in Analyzing the VA Disability Rating

      “Though other agencies make their own decisions about benefits

eligibility,    the     Social   Security     Administration’s    regulations

clearly instruct that the Commissioner is not bound by those

decisions.”     Joseph v. Comm’r of Soc. Sec., 741 F. App’x 306, 310

(6th Cir. 2018) (citing 20 C.F.R. § 404.1504).           “The basis for this

                                      -7-
regulation is sound: different rules applied by other agencies ‘may

limit the relevance of a determination of disability made by

another agency.’”    Id. (quoting LaRiccia v. Comm’r of Soc. Sec.,

549 F. App’x 377, 387 (6th Cir. 2013)).     “But the Commissioner may

nonetheless find an agency's determination relevant, depending on

the similarities between the rules and standards each agency

applies to assess disability.”       LaRiccia, 549 F. App’x at 388.

While the Sixth Circuit “has not set forth a specific standard

regarding   the   weight   the   Commissioner   should   afford   a   100%

disability determination by the VA,” it has stated that “an ALJ

‘should explain the consideration given to these decisions in the

notice of decision.’”      Id. (quoting Soc. Sec. Rul. 06-03, 2006 WL

2329939, at *7 (Aug. 9, 2006)).

     When making the RFC finding, the ALJ addressed the VA rating

as follows:

     The undersigned considered the claimant’s service-
     connected disability rating from the Department of
     Veterans Affairs at Exhibit B17E. The undersigned has
     given little weigh to the Department of Veterans Affairs’
     determination. The disability determination process
     utilized by the Department of Veteran Affairs and the
     Social   Security   Administration   are   fundamentally
     different. Department of Veterans Affairs does not make a
     function-by-function assessment of an individual’s
     capabilities (i.e., determine the claimant’s residual
     functional capacity) or determine whether the claimant is
     able to perform either his past relevant work or other
     work that exists in significant numbers in the national
     economy as is required by the Regulations. Thus, a
     disability rating by the Department of Veterans Affairs
     is of little probative value in these proceedings.
     Therefore, the undersigned has given the rating little
     weight. Moreover, the underlying treatment records are
                                -8-
      not supportive of disability under the Social Security
      Administration’s disability program.

(R. 27.)    On appeal, Everson argues that “the ALJ did not offer a

legally    sufficient     explanation         for   rejecting         Plaintiff’s    VA

rating.”     (ECF No. 12 at 14.)              Courts within this circuit have

rejected this argument where, as here, the ALJ discounts the

relevance of a VA disability rating because of the differences

between the VA’s and SSA’s disability standards.                       See Miller v.

Comm’r of Soc. Sec., No. 1:16-cv-1441, 2018 WL 1516847, at *5 (W.D.

Mich. Mar. 28, 2018) (“The ALJ . . . ultimately concluded that [the

claimant’s] receipt of a VA disability was not dispositive of his

claim for [disability insurance benefits] because the standards for

VA   disability    are   very     different      from   this        program.   The   ALJ

considered the evidence of plaintiff’s receipt of VA benefits.

Accordingly, plaintiff’s claim of error will be denied.” (internal

citation and quotation omitted)); Riley v. Berryhill, No. 3:16-cv-

776, 2017 WL 3468556, at *5 (W.D. Ky. Aug. 11, 2017) (“The ALJ

focused on the well-established fact that the VA disability rating

process    is   substantively      different        from      the    Social    Security

disability      determinations.         The    ALJ's    comparison        of   the    VA

disability standards to the Social Security disability standards is

accurate.    The   VA    relies    on    criteria      that    is    independent     and

distinct from that of the Social Security Act when assessing

disability. . . . Courts within the Sixth Circuit have noted that

claimants seeking disability under the Social Security Act are
                              -9-
subject   to    a   more   stringent    standard   than   those   under   the

Department of Veterans Affairs.” (internal citation and quotation

omitted)).     Moreover, the decisions in Miller and Riley are in line

with the Sixth Circuit’s recent decision in Joseph.          In Joseph, the

Sixth Circuit stated:

     And importantly, [the ALJ] explained why Joseph’s
     impairments led her to a different determination than the
     one that the VA reached. Specifically, [the ALJ]
     explained the difference between the VA’s disability
     system and Social Security’s: the VA expresses disability
     as a percentage of diminished earning capacity applied to
     a hypothetical average person’s ability to earn income,
     whereas Social Security does not assess degrees of
     disability and determines whether the applicant can make
     an adjustment that allows him to perform any other
     substantial gainful work that exists in the national
     economy.

Joseph, 741 F. App’x at 310-11 (internal citation and quotation

omitted).      Accordingly, the court concludes that the ALJ did not

err in analyzing the applicability of the VA disability rating to

Everson’s claim for social security benefits.

D.   Whether the ALJ Erred in Weighing Dr. Randolph’s Opinion

     In formulating an RFC finding, “the ALJ evaluates all relevant

medical and other evidence and considers what weight to assign to

treating,      consultative,   and     examining   physicians’    opinions.”

Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir.

2012) (citing 20 C.F.R. § 404.1545(a)(3)); see also Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010).           “An opinion from

a treating physician is ‘accorded the most deference by the SSA’

because of the ‘ongoing treatment relationship’ between the patient
                               -10-
and the opining physician.       A nontreating source, who physically

examines the patient ‘but does not have, or did not have an ongoing

treatment relationship with’ the patient, falls next along the

continuum.    A nonexamining source, who provides an opinion based

solely on review of the patient's existing medical records, is

afforded the least deference.”      Norris v. Comm’r of Soc. Sec., 461

F. App’x 433, 439 (6th Cir. 2012) (quoting Smith v. Comm'r of Soc.

Sec., 482 F.3d 873, 875 (6th Cir. 2007)) (internal citations

omitted).    “ALJs must evaluate every medical opinion [they] receive

by considering several enumerated factors, including the nature and

length of the doctor's relationship with the claimant and whether

the opinion is supported by medical evidence and consistent with

the rest of the record.”        Stacey v. Comm’r of Soc. Sec., 451 F.

App’x 517, 519 (6th Cir. 2011).      When an ALJ’s decision rejects the

opinion of a medical expert who is not a treating physician, the

decision “must say enough to allow the appellate court to trace the

path   of   [the   ALJ’s]   reasoning.”      Id.   (internal   citation   and

quotation omitted).

       Everson argues that the ALJ improperly rejected Dr. Randolph’s

opinion.    (ECF No. 12 at 16-19.)        The ALJ gave the opinion of Dr.

Randolph (a consultative examiner) little weight.         In assigning Dr.

Randolph’s opinion little weight, the ALJ stated:

       [Dr. Randolph’s] proposed limitations suggest a level of
       impairment no at all supported by the treatment records.
       “Knee pain” and “back pain” are not medically
       determinable impairments, and the diagnostic studies of
                                 -11-
     claimant’s   knees    have   been   negative    for   any
     abnormalities. Furthermore, there are no diagnostic
     studies significant for back abnormalities, nor does the
     record reveal regular complaints of back pain in the
     actual treatment records. Moreover, his proposed
     limitations correspond with the claimant’s self-reported
     physical limitations. Thus, it appears th[at] Dr.
     Randolph based his opinion in very large part on the
     claimant’s subjective complaints rather than the
     objective clinical findings. Consequently, the opinion is
     given little weigh as inconsistent with the longitudinal
     objective evidence of records.

(R. 27.)   The ALJ’s discussion of Dr. Randolph’s opinion offers

several specific permissible reasons as to why he assigned Dr.

Randolph’s opinion minimal weight.    See Staymate v. Comm’r of Soc.

Sec., 681 F. App’x 462, 467 (6th Cir. 2017) (“We have previously

found reasoning that a medical opinion relied too heavily on the

claimant's subjective complaints as adequate to support an ALJ's

decision to give little weight to the opinion.”).     Accordingly, the

ALJ’s decision to afford Dr. Randolph’s opinion little weight is

supported by substantial evidence.

                         III. CONCLUSION

     For these reasons, the Commissioner’s decision is affirmed.

     IT IS SO ORDERED.

                                     s/ Tu M. Pham
                                     TU M. PHAM
                                     United States Magistrate Judge

                                     March 28, 2019
                                     Date




                               -12-
